Citation Nr: 1014004	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-28 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from February 1943 to February 1946.  He died 
on October [redacted], 1998.  This matter is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a January 2004 
rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death.  In 
a decision issued in August 2007, the Board denied the 
appellant's claim.  She appealed that decision to the Court.  
In November 2008, the Court vacated the August 2007 Board 
decision and remanded the matter for readjudication 
consistent with instructions outlined in a November 2008 
Joint Motion by the parties.  In February 2009, the Board 
remanded the case for additional development and to satisfy 
notice requirements in accordance with the Joint Motion.  In 
January 2010, the appellant submitted additional evidence for 
which her representative waived RO initial consideration in 
March 2010.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in October 1998; the immediate cause of 
his death was hypoxia due to or as a consequence of 
pneumonia, malnutrition, and deconditioning; non-insulin 
dependent diabetes mellitus was listed on his death 
certificate as a significant condition contributing to death 
but not related to the underlying cause of death.  

2. At the time of the Veteran's death, he had established 
service connection for a left knee disability.  

3. The primary and contributory causes of the Veteran's 
death, hypoxia, pneumonia, malnutrition, deconditioning, and 
diabetes mellitus, were not manifested in service (and 
diabetes was not manifested in the first year following the 
Veteran's discharge from active duty), and are not shown to 
have been related to his service (or caused or aggravated by 
a service connected disability).  

4. The Veteran's service-connected left knee disability did 
not cause or contribute to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1154, 1310, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.

As an initial matter, the November 2008 Joint Motion observed 
that VA's duty to notify under Hupp could not be satisfied 
until VA had properly determined the disabilities for which 
the Veteran had established service connection prior to his 
death.  Significantly, the Veteran's claims file has been 
lost and subsequently rebuilt.  In rebuilding his claims 
file, the RO was able to ascertain that he had a service-
connected left knee disability at the time of his death.  
However, an April 1997 letter from the El Paso County Office 
of Veteran's and Military Affairs, stated the following, 
"This letter is to verify that [the Veteran] has several 
service connected disabling conditions which precludes him 
from obtaining and sustaining substantial and/or gainful 
employment."  According to the Joint Motion, the contents of 
this letter suggested that the Veteran might have had more 
than one disability service-connected.  Consequently, the 
Board (pursuant to the Joint Motion) remanded this matter in 
February 2009 for additional development.  In September 2009, 
the El Paso County Veterans Service Office (which had 
generated the April 1997 letter) stated that the Veteran was 
deceased and they no longer had files on record in their 
office for him.  The RO also contacted DAV to inquire whether 
they had any historical files for the Veteran.  In a June 
2006 telephone conversation with their office, DAV reported 
that they did not have any files for the Veteran prior to 
February 2003 (the date of the appellant's claim); this 
included any prior rating and/or Board decisions.  In 
September 2009, the appellant was advised that additional 
searches for the Veteran's records failed to yield any 
additional information; she was encouraged to submit any 
additional information/evidence that she might have.  As she 
did not respond with any additional evidence, based upon the 
available record, it is reasonably established that at the 
time of the Veteran's death, his only service-connected 
disability was a left knee disability.

Having established that during the Veteran's lifetime, he 
established service connection for a left knee disability 
only, the Board  now turns to whether the appellant was 
properly advised of VA's duties to notify and assist in the 
development of her claim.  After reviewing the record, the 
Board finds that she was.  While she did not receive complete 
notice prior to the initial rating decision, a January 2010 
letter provided certain essential notice prior to the 
readjudication of her claim.  Specifically, this letter 
provided notice that complied with Hupp and explained the 
evidence VA was responsible for providing and the evidence 
she was responsible for providing.  It also informed her of 
effective date criteria.  A 2010 supplemental statement of 
the case (SSOC) later in January 2010 readjudicated the 
matter after the appellant and her representative had 
opportunity to respond.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (a VCAA timing defect is cured by 
issuance of fully compliant notification followed by 
readjudication of the claim).   

As noted above, the Veteran's original claims file is lost; 
therefore, the RO has a heightened duty to assist in this 
case.  The RO fulfilled this duty by making reasonable 
attempts to locate the original claims file and then, when 
such attempts were exhausted, by rebuilding the claims file.  
In a July 2005 letter, the RO notified the appellant that the 
Veteran's claims file had been misplaced and that they were 
reconstructing it; it also requested that she furnish any 
pertinent information she might have, including copies of any 
service treatment records (STRs), separation papers, and 
prior decisions.  The rebuilt claims file contains copies of 
the STRs and records documenting the Veteran's medical 
condition and the medical treatment he received at the time 
of (and leading up to) his death.  It also includes a copy of 
his death certificate.  The RO arranged for a VA opinion in 
December 2009.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.
The Veteran died on October [redacted], 1998.  His death certificate 
shows that the immediate cause of death was hypoxia due to or 
as a consequence of pneumonia, malnutrition, and 
deconditioning.  Diabetes mellitus was listed as a 
significant condition contributing to death but not related 
to the underlying cause of death.  

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to hypoxia, pneumonia, 
malnutrition, deconditioning, and/or diabetes mellitus.  
Consequently, service connection for any such 
disease/condition on the basis that it became manifest in 
service and persisted is not warranted.  Inasmuch as there is 
no evidence that the Veteran's diabetes mellitus was 
manifested in the first year following his discharge from 
active duty, service connection for such disease under the 
chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 
38 C.F.R.§§ 3.307, 3.309 likewise is not warranted.  There is 
also no evidence in the record that relates any of these 
diseases/conditions to the Veteran's service.  The death 
certificate only lists these diseases/conditions as death-
causing disabilities, and the appellant has not submitted any 
competent (medical) evidence showing that there is a direct 
relationship between the death-causing disabilities and the 
Veteran's service.  

The appellant alleges that the Veteran's death-causing 
disabilities are related to his service-connected left knee 
disability.  In her February 2003 claim, she contended that 
on the afternoon of December 31, 1997, she exited the laundry 
room and found the Veteran sprawled out on the floor at the 
bottom of a staircase with lacerations to the face and nose.  
She distinctly recalled that the Veteran told her his left 
knee had given out again, resulting in his fall, and it is 
her contention that this fall resulted in the chain of events 
leading to his eventual death from hypoxia resulting from 
pneumonia.  Specifically, she explains that after the 
December 31, 1997 fall, he was hospitalized for about a month 
and returned home on February 2, 1998.  He continued to 
complain of severe pain in his left leg and hip, without 
relief of symptoms, and in April 1998, she had him 
transported to the Denver VA Medical Center (VAMC) where he 
was hospitalized and remained hospitalized until his death.  
A hip fracture was discovered during this hospitalization, 
and it is the appellant's contention that the fall in 
December 1997 was due to instability in his service-connected 
left knee, and that his fractured left hip occurred at that 
time.  She then stated that the extended hospital stay due to 
the left knee/hip subsequently resulted in his contracting 
pneumonia; therefore, had the Veteran not fallen due to his 
service-connected left knee disability on December 31, 1997, 
he would not have fractured his hip and the extended hospital 
stay (and pneumonia) would not have occurred.

The evidence of record includes a December 1996 left knee X-
ray showing findings suggestive of calcium pyrophosphate 
dihydrate crystal deposition disease (CPPD) with secondary 
degenerative changes, and report of a December 1996 VA 
examination, when arthritis of the left knee with restricted 
range of motion was diagnosed.  The examiner noted that the 
Veteran was severely limited in function due to his knee 
condition.  In an April 1997 letter, the Veteran's private 
physician, Dr. J.B.K. stated that the Veteran was totally and 
permanently disabled (and unable to work in any occupation) 
due to his diabetes with chronic renal failure and chronic 
service-connected left leg pain and weakness.

West Los Angeles VAMC treatment records show that the Veteran 
was hospitalized from January 1, 1998 to January 30, 1998.  
On admission, he reported that he had fallen down 4 of 5 
steps after losing his footing on the stairs.  As he fell, he 
hit his nose and face against the wall and landed on his 
right elbow and knee.  Later that night, he fell again and 
was unable to get up because he was feeling week.  He was 
subsequently brought to the ER by his son-in-law.  Under 
pertinent medical history, it was noted that the Veteran's 
kidneys had stopped working a year ago and that he had 
diabetes "now diet-controlled" for 15 years with 
amputations of the 1st left and 4th right toes.  A resident's 
note shows that the Veteran had diabetes and renal 
insufficiency and was status-post knee replacement.  
Laboratory testing revealed anemia likely due to the renal 
insufficiency which, in turn, was likely due to the long-term 
diabetes.
The January 30, 1998 discharge summary shows that the Veteran 
had a history of diet-controlled diabetes, osteoarthritis, 
chronic renal insufficiency, and anemia secondary to chronic 
renal insufficiency.  It was reported that he had been 
admitted with swelling of the right elbow and knee from a 
fall.  X-rays were taken and the right knee and elbow were 
tapped, revealing leukocytosis, hemarthrosis, calcium, 
pyrophosphate and uric acid crystals intra and extracellular.  
Rheumatology was consulted, the knee and elbow re-tapped, and 
gout and pseudogout were diagnosed.  A nephrology consult 
established that the Veteran's renal failure was attributed 
to his longstanding diabetes.  Diagnoses on discharge 
included chronic renal failure, anemia, diabetes mellitus, 
hypokalemia, bipolar disease with mild dementia, hearing 
problem, hypoalbuminemia and constipation.

Denver VAMC inpatient treatment records from April to October 
1998 show diagnoses of diabetic foot ulcer and cellulitis; 
bilateral lower extremity and sacral decubitus; chronic renal 
insufficiency; depression/bipolar disorder; anemia; dementia; 
malnutrition; and peptic ulcer disease.  The Veteran had 
increasing difficulty eating over the course of the treatment 
period.  A July 1998 progress note shows that he was severely 
compromised nutritionally, given diabetic foot ulcers, low 
albumin, continual weight loss, low weight for height and 
need for altered diet textures.  Subsequent progress notes 
showed a continuing decrease in his desire to eat or drink.  
On October 1998 discharge summary, it was noted that the 
Veteran had a long history of diabetes with multiple end-
organ effects from that disease.  He was admitted in April 
1998 with extreme debilitation and multiple decubiti.  During 
his stay at the nursing home, he initially received 
aggressive physical therapy and occupational therapy which 
had minimal response.  The decubiti did not heal as the 
Veteran had an increasingly poor appetite and refused to eat; 
gastrointestinal work-up revealed no source for his nausea, 
vomiting, or poor appetite.  Multiple medications were tried, 
and the Veteran refused any more aggressive work-up, 
including any tubes, emergency room visits, or 
hospitalizations.  He gradually weakened and the decision was 
made to keep him as comfortable as possible.  It was noted 
that the Veteran remained relatively complaint free during 
his stay and on the morning of October [redacted], 1998, he was 
observed to be less responsive with an increased respiratory 
rate.  A chest film revealed a right-sided infiltrate 
suspicious for pneumonia.  He was given medication, however, 
he continued to decline and had worsening respiratory 
distress.  He was made as comfortable as needed with 
medications, and he expired at 1:20 in the morning on October 
[redacted], 1998.

In an October 1998 letter, Dr. J.H. indicated that the 
Veteran had been her patient at the Denver VA Nursing Home 
Care Unit since April 1998.  At that time, he presented with 
extreme debilitation and other sequelae of a fractured hip 
followed by sustained bed rest and with end stage diabetes 
mellitus.  Efforts at rehabilitation were unsuccessful, and 
he died on October [redacted], 1998.  The immediate cause of death was 
pneumonia; however, the pneumonia was a result of the noted 
debilitation.  Dr. J.H. also indicated that, by report, the 
Veteran had suffered multiple falls due to his knee injury 
prior to the fall that resulted in a hip fracture.

In a subsequent January 1999 letter to the appellant, Dr. 
J.H. advised her that she could not significantly change the 
content of her October 1998 letter because she could not 
testify as to the Veteran's condition prior to her 
acquaintance with him.  Since she only knew of the 
circumstances of the Veteran's condition prior to April 1998 
from the appellant's descriptions, she could not state as 
fact that his fall, which led to the hip fracture, was due to 
his knee injury as she had not been involved with his care at 
that time.  She indicated that such information needed to 
come from the physicians who cared for the Veteran after he 
fell.  Dr. J.H. did agree that the hip fracture was one of 
several contributing factors, which led to his fatal 
pneumonia and she agreed that it was reasonable to assume 
that his knee injury led to the fall, which led to his 
debilitation and ultimately to his death.  However, she 
stated that she could not state that this chain of events was 
factual since again, she had not cared for the Veteran at the 
time of his fall.  Dr. J.H. also noted that the Veteran's 
diabetes was mentioned on the death certificate because poor 
circulation, caused by his diabetes, contributed greatly to 
the non-healing ulcers which, although not directly 
responsible for his death, contributed greatly to his poor 
health and made him susceptible to pneumonia.

In a March 2008 letter, Dr. V.S., a private physician, opined 
that "shrapnel wound to left knee could have contributed to 
a deep vein thrombosis in resulting complications of 
[pulmonary embolism].  Blood from service connected left knee 
to heart as a contributory cause of death."

In March 2008 letters, the appellant's private healthcare 
provider, T.K., P.A., stated that after reviewing the 
Veteran's medical records, it was clear to him that the 
Veteran's death was related to injuries he sustained in 
service.  He experienced constant falls secondary to shrapnel 
that he sustained in service, including the fall that 
occurred on New Year's Eve.  This led to a broken hip that 
was not discovered until later when he was hospitalized and 
continued to fall, resulting in subdural hematomas.  On the 
day of the Veteran's death, T.K., P.A. stated he was 
screaming in pain and required sublingual pain medication; 
"this almost certainly caused hypoxemia and death."  He 
stated also that, from the Veteran's hospital records, it was 
clear that a series of hospital mishaps, that never should 
have occurred, contributed to his death.  His rationale was 
that if the Veteran had not sustained injuries in service, he 
would not have been hospitalized in the first place.  

In an August 2009 letter, T.K., P.A., stated he had read 
portions of the Veteran's "military records pertaining to 
his service-related death in 1998," and it was his opinion 
that it was "possible that the multiple falls from shrapnel 
retention in his lower extremity could have led to another 
fall and eventual deconditioning in the VA Hospital in 
Denver."

In a November 2009 VA medical opinion, the consulting 
physician indicated that he had reviewed the Veteran's entire 
claims file prior to rendering an opinion; this included 
reviewing his STRs, December 1996 X-ray and VA examination 
reports, West Los Angeles VAMC treatment records, Denver VAMC 
treatment records, and the private opinions of Dr. J.H. and 
Dr. J.B.K.  Based on a review of the aforementioned evidence, 
it was his opinion that it was "less likely as not" that 
the Veteran's left knee disability caused the fall, which led 
to the hip fracture, which led to the fatal pneumonia, which 
caused his death.  The consulting physician explained that 
while it was possible his left knee disability caused him to 
fall and have a hip fracture, his multiple chronic conditions 
made him a poor candidate for speedy recovery.  He noted 
further that the Veteran had additional diagnoses of 
gout/pseudogout in his left knee, and that this was distinct 
from his service-connected left knee disability.  
Additionally, as stated, even if the fall was caused by his 
left knee disability, this was not the proximate cause of his 
death.  The consulting physician explained that treatment 
records from his nursing home stay show the Veteran had poor 
response to physical and occupational therapy, and had 
increasing poor appetite with non-healing multiple decubitus 
ulcers; these issues are not related to his left knee.  The 
consulting physician then noted that the Veteran also had 
long-standing diabetes, chronic renal failure, anemia 
requiring Epogen, and bipolar disease with mild dementia, and 
explained that these chronic conditions increased the 
likelihood of co-morbid conditions such as pneumonia and 
difficulty recovering from acute illnesses such as pneumonia.

The record includes both medical evidence that tends to 
support the appellant's claim of service connection for the 
cause of the Veteran's death and medical evidence that is 
against her claim.  When evaluating this evidence, the Board 
must analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the appellant's claim 
consists of the January 1999 letter from Dr. J.H., the March 
2008 letter from Dr. V.S., and the March 2008 and August 2009 
letters from T.K., P.A.  As was noted, Dr. J.H. opined that 
the Veteran's hip fracture was one of several contributing 
factors leading to his fatal pneumonia, and that it was 
reasonable to assume that his knee injury caused the fall, 
which led to his debilitation and ultimately his death.  The 
probative value of this opinion is limited though, as it is 
based entirely on information/history she obtained from the 
appellant.  In LeShore v. Brown, 8 Vet. App. 405 (1995), the 
Court held that a medical opinion based solely upon an 
unsubstantiated history as related by a claimant is not 
accepted as a credible medical opinion.  Therefore, Dr. 
J.H.'s January 1999 opinion is without probative value.  
Significantly, she herself also indicated in her letter that 
she could not state the chain of events (as reported by the 
appellant) was factual, as she did not begin treating the 
Veteran until April 1998.

Dr. V.S.'s opinion also lacks probative value as it appears 
to be based on inaccurate factual premises.  In particular, 
she stated (without offering an explanation for the rationale 
of her opinion) that the Veteran's left knee disability could 
have contributed to a deep vein thrombosis (DVT), resulting 
in complications of a pulmonary embolism (PE).  However, 
treatment records from the time of the Veteran's death do not 
show that he suffered from a DVT or a PE.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a 
physician's opinion based on an inaccurate factual premise 
has no probative value).

As for T.K., P.A.'s opinions, although he stated that he 
reviewed the Veteran's records, his March 2008 opinion 
appears to be based, in part, on an inaccurate factual 
premise.  T.K., P.A. stated that on the day of the Veteran's 
death, he was screaming in pain and required sublingual pain 
medication, which "almost certainly caused hypoxemia and 
death."  However, such depiction of the Veteran's final 
hours is in direct contrast with that reported in the October 
1998 discharge summary.  The record reflects that on the 
morning of the Veteran's death, he was "less responsive with 
an increased respiratory rate" (emphasis added) and was 
given medication (for the right-sided infiltrate suspicious 
for pneumonia, not pain), but continued to decline with 
worsening respiratory distress until he expired.  T.K., 
P.A.'s opinion also does not consider the other multiple 
diagnoses that the Veteran had at the time of his death or 
explain the role they may or may not have played in his 
death.  The lack of completeness in his March 2008 opinion, 
and the fact that it based on inaccurate facts, renders it 
lacking in probative value.  As for his August 2009 opinion, 
he stated that it was "possible" that the Veteran's 
multiple falls from his service-connected left knee 
disability "could have" led to another fall and eventual 
deconditioning.  Such an opinion is couched entirely in 
speculative terms and, in Obert v. Brown, 5 Vet. App. 30 
(1993), the Court held that medical evidence that is 
speculative, general, or inconclusive cannot be used to 
support a claim.

For these reasons, the Board places greater weight on the 
November 2009 VA consulting physician's opinion that the 
Veteran's death was not related to his service-connected left 
knee disability, but was related to other factors, such as 
his increasingly poor appetite, minimal response to physical 
and occupational therapy, multiple non-healing decubitus 
ulcers, and other chronic conditions like diabetes, renal 
failure, anemia, and bipolar disease with mild dementia.  The 
Board finds this opinion more probative because of the 
professional qualifications of the opinion provider, his 
reference to evidence which reflects familiarity with the 
entire record, and his explanation for the rationale of his 
opinion.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) 
(finding that the Board may place greater weight on one 
medical professional's opinion over another's depending on 
factors such as reasoning employed by the medical 
professionals, and whether or not and to what extent they 
review prior clinical records and other evidence.)  The Board 
also notes that the November 2009 VA consulting physician's 
opinion is supported, in part, by Dr. J.H.'s January 1999 
letter wherein she stated the Veteran's diabetes caused him 
to have poor circulation, which contributed to the non-
healing ulcers, which in turn contributed to his poor health 
and made him susceptible to pneumonia.  

The appellant's own statements relating the Veteran's death-
causing disabilities to his service-connected left knee 
disability are not competent evidence, as she is a layperson, 
and lacks the training to opine regarding medical causation; 
nexus to service (or a service-connected disability) is a 
medical question, and is not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).

The preponderance of the evidence is against the appellant's 
claim.  In such a situation, the benefit of the doubt 
doctrine does not apply, and the claim must be denied.

ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


